DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 02/24/2021 has been entered. Claims 1-3, 5, 7, 9-14, and 47-54 are pending in this US patent application. Claims 12-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/18/2019.
Claims 1-3, 5, 7, 9-11, and 47-54 are currently under examination and were examined on their merits.

Withdrawn Objections/Rejections
	The objection to claims 7, 9, and 10 for a minor informality as set forth in the previous Office action is withdrawn in light of the amendment of 02/24/2021, which corrected the informality.
	The rejections of the claims under 35 U.S.C. 102(a)(1) as being anticipated as set forth in the previous Office action are withdrawn in light of the amendment of 02/24/2021, which removed a 1-mm bead diameter from the claims. Applicant’s argument in the remarks of 02/24/2021 that the previously cited references do not 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 54 is newly rejected as necessitated by amendment under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

New claim 54 recites the preparation of claim 1, wherein the mammalian cells are essentially homogenously distributed “by selecting an effective concentration and molecular weight of a polymer”. The original disclosure states that “the properties of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9-11, 47-50, 52, and 54 are newly rejected as necessitated by amendment under 35 U.S.C. 102(a)(1) as being anticipated by Khattak et al., Biotechnol. Bioeng. 96: 156-166 (2007).

Khattak teaches the encapsulation of HepG2 cells in alginate beads (see entire document, including page 157, right column, paragraph 5; the Examiner notes that HepG2 cells are mammalian cells). The cells were mixed with alginate and extruded i.e., at least two] and do not exclude the presence of other devices from the preparation). The beads are essentially spherical with the HepG2 cells distributed essentially homogenously throughout the bead (see Figure 2 on page 160 and Figure 7 on page 163; reads on claims 1, 3, 5, 6, 9, 10, 48, 50, 52, and 54; the Examiner notes that, because the cells can be seen to be distributed essentially homogenously through the alginate bead, the concentration and molecular weight of the alginate in Khattak’s beads was inherently “effective” for such distribution as recited in claim 54). The live cells were loaded into the beads at a concentration of 2×106 cells/mL (page 161, Figure 4; reads on claims 47 and 49; based on the equation for the volume of a sphere, a sphere with a 2-mm diameter would have a volume of 4.19×10-3 mL, and so the spheres would contain about 8380 cells at a concentration of 2000000 cells/mL). 

Therefore, claims 1-3, 5, 7, 9-11, 47-50, 52, and 54 are anticipated by Khattak and are rejected under 35 U.S.C. 102(a)(1).

Claims 1-3, 5, 7, 9-11, 47-49, and 50-54 are newly rejected as necessitated by amendment under 35 U.S.C. 102(a)(1) as being anticipated by international patent application WO 01/09342 filed by Charles et al., published 02/08/2001.

Charles teaches EcR293 cells, which are human fetal kidney cells that are stably transformed with the vector pVgRXR that expresses functional variants of EcR, VgEcR, and RXR (see entire document, including page 13, lines 13-19; reads on claims 51 and 53). Live EcR293 cells were encapsulated in alginate beads. The microcapsule size was controlled by the extrusion pressure and the needle gauge. In one embodiment, the beads had a diameter of 2 mm (page 32, line 27, to page 33, line 6; reads on claims 1-3, 5, 7, 9-11, 48, 50, 52, and 54; the Examiner notes that suspending the live EcR293 cells in the alginate solution and dripping the suspension into a calcium solution to form beads as taught by Charles would result in an essentially homogeneous distribution of the cells in the beads). The beads are depicted as spherical with the cells distributed essentially homogenously in the bead (Figure 4; reads on claims 1-3, 5, 7, 9-11, 48, 50, 52, and 54). The lowest concentration of the cells in the EcR293 cell/alginate suspension that was formed into beads was 0.5×107 cells/mL (page 32, lines 27-29), and so the lowest average number of beads per sphere with a 2-mm diameter would be over 20000 cells per bead (reads on claims 47 and 49).

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/12/2021